Citation Nr: 1630337	
Decision Date: 07/28/16    Archive Date: 08/04/16

DOCKET NO.  10-45 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an initial compensable rating for right ring finger degenerative joint disease with osteochondroma, status post fracture and surgery and right little finger degenerative joint disease.

2.  Entitlement to service connection for a bilateral eye disorder.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Samuelson, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from August 1989 to August 2009, including service in Iraq.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City.  The Veteran has relocated and Columbia, South Carolina has jurisdiction over the appeal.

When this matter was initially before the Board in June 2015, the Board denied entitlement to an initial compensable rating for right ring finger degenerative joint disease with osteochondroma, status post fracture and surgery and entitlement to an initial compensable rating for right little finger degenerative joint disease.  The Veteran appealed the Board's June 2015 decision to the United States Court of Appeals for Veterans Claims (Court), which in a May 2016 Order, granted the parties' Joint Motion for Partial Remand (JMPR), vacating the Board's June 2015 decision in regard to these issues and remanding the case for compliance with the terms of the JMPR.  The issue returns to the Board for further consideration.  Because the Board is awarding a 10 percent rating for the right ring and little finger disabilities as a group of minor joints, the Board has recharacterized the appeal as to these matters as involving one issue, as reflected on the title page.

The issue of entitlement to service connection for a bilateral eye disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's right ring and little fingers each constitute a single minor joint, which together constitute a group of minor joints.

2.  The Veteran's right ring and little finger disabilities are manifested by arthritis, pain, decreased range of motion, flare-ups, and decreased dexterity and strength in the right hand.


CONCLUSION OF LAW

The criteria for an evaluation of 10 percent, but no higher, for right ring finger degenerative joint disease with osteochondroma, status post fracture and surgery and right little finger degenerative joint disease are met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.1 - 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5230 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks a compensable rating for his right ring finger degenerative joint disease with osteochondroma, status post fracture and surgery and right little finger degenerative joint disease.  In his November 2011 VA Form 9, he noted that the doctor evaluating him did not even look at him or care about his conditions.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  The parties to the JMPR identified no deficiency with the March 2009 or February 2011 VA examination reports.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) ("Court will [not] review BVA decisions in a piecemeal fashion"); Fugere v. Derwinski, 1 Vet. App. 103, 105 (1990) ("[a]dvancing different arguments at successive stages of the appellate process does not serve the interests of the parties or the Court").

Disability evaluations are determined by the application of a schedule of ratings that is based on the average impairment of earning capacity.  Separate diagnostic codes (DCs) identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4. Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  The Veteran's entire history is reviewed when making disability evaluations.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran. 38 C.F.R. § 4.3. 

Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

The Veteran's right ring finger degenerative joint disease with osteochondroma, status post fracture and surgery and right little finger degenerative joint disease are assigned noncompensable evaluations pursuant to 38 C.F.R. § 4.71a, DC 5230.  This DC provides for a noncompensable evaluation for any limitation of motion of the ring or little finger. 

Under DC 5003, degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, DC 5003.  When limitation of motion is noncompensable, under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint group or group of minor joints affected by limitation of motion to be combined, not added.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  If there is no limitation of motion, then a 20 percent rating applies if there is X-ray evidence of the involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations, and a 10 percent rating applies if there is X-ray evidence of the involvement of two or more major joints or two or more minor joint groups.  Id. (Emphasis added).  Under 38 C.F.R. § 4.45(f), for the purpose of rating disability from arthritis, multiple involvements of the interphalangeal, metacarpal and carpal joints of the upper extremities are considered groups of minor joints.

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  See id.  In evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.  Read together, DC 5003 and 38 C.F.R. § 4.59 provide that painful motion due to degenerative arthritis, that is established by x-ray, is deemed to be limitation of motion and warrants the minimum compensable rating for the joint, even if there is no actual limitation of motion.  Lichtenfels v. Derwinski; 1 Vet. App. 484, 488 (1991). 
The provisions of 38 C.F.R. § 4.59 relating to painful motion are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011).

On VA examination in March 2009, the Veteran reported that he initially experienced injury to the right hand in 2004, when his hand was crushed by a weapon.  He underwent surgical treatment in December 2008.  The Veteran reported that he was right-handed.  He endorsed an overall decrease in hand strength and dexterity.  He also endorsed numbness and tingling of the right little and ring fingers.  There were no flare-ups of joint symptoms.  Ring finger range of motion testing revealed that there was no objective evidence of pain on active range of motion and no limitation of motion.  After repetitive range of motion, there was no objective evidence of pain or additional limitation of motion.  In regard to the right little finger, there was also no objective evidence of pain on active range of motion or limitation of motion.  Upon repetition, there was no objective evidence of pain or additional limitation of motion.

There was no gap between the right thumb pad and the fingers, and there was no objective evidence of pain.  The examiner further indicated that none of the digits or a part of a digit were amputated, nor was ankylosis present.  The examiner did indicate that there was deformity of the right little and ring fingers, in that a nodule was present at the distal interphalangeal joint of these fingers.  The examiner noted that there was no decreased strength for pushing, pulling, and twisting, or decreased dexterity of twisting, probing, writing, touching and expression.  

The examiner reviewed an August 2007 x-ray of the right hand that revealed focal protuberance of the distal aspects of the second and fourth proximal phalanges, the latter with associated soft tissue swelling, most suggestive of osteochondromas.  It also showed early dorsal osteophytes at the fourth proximal interphalangeal joint and fifth distal interphalangeal joint.  The examiner diagnosed degenerative joint disease and osteochondroma of the right hand.  She noted that the disability caused significant effects on usual occupation, including decreased manual dexterity and strength, as well as pain.  She also noted that the disability moderately impacted activities of daily living including chore, shopping, exercise, recreation, bathing, and dressing.

A March 2010 VA treatment note reflects the Veteran report of paresthesias/numbness of the dorsum of the right hand with pain in the finger.  There was decreased range of motion at the proximal interphalangeal joint.  

On VA examination in February 2011, the Veteran noted that he was diagnosed with degenerative joint disease in his right ring finger with osteochondroma, status post fracture, in 2004.  He reported that he fractured his right ring finger in 2004 when a weapon fell on it, and he underwent surgical repair in 2007.  He endorsed pain in the right ring finger.  While the pain was not constant, it occurred intermittently with flare-ups when he had to grab something or exert pressure on something.  The flare-ups lasted 1 to 2 minutes at a time.  During flare-ups, he had to stop whatever he was doing, which helped the pain.  Advil did not provide any relief.  Functional limitations included inability to squeeze objects and dropping objects in his hand.  Objectively, he was able to oppose his thumb to all digits of the finger without any gapping bilaterally, and he was able to oppose all fingers to the transverse crease without any gapping.  He had a 2.5 centimeter by 2 centimeter nodule on the right fourth proximal interphalangeal joint, which affected less than 1 percent of exposed skin and the entire body.  
A February 2011 x-ray of the hand revealed two bony protuberances on the second and fourth rays (proximal phalanges of the index and ring fingers, along the ulnar and radial aspects respectively), which may be secondary to remote trauma.  Otherwise, the x-ray was normal.  An impression of right fourth finger bony protuberance secondary to trauma, status post right fourth finger surgery, was noted.  A January 2012 report from Palmetto Primary Care Physicians indicated that the Veteran complained of pain in the right ring and little fingers.  VA treatment records in 2014 continue to show a nodule on the fourth finger and complaints of pain in the fourth and fifth fingers.

In light of this evidence, and affording the Veteran the benefit of the doubt, the Board finds that the Veteran's right ring finger degenerative joint disease with osteochondroma, status post fracture and surgery and right little finger degenerative joint disease symptomatology warrants a 10 percent rating under DC 5003.  As DC 5230 does not allow a compensable rating to be assigned for any limitation of motion of the ring or little finger, regardless of the severity of functional loss, the Veteran will not be prejudiced by the use of DC 5003 in evaluating his disabilities. 
The Board finds that a 10 percent rating is warranted throughout the appeal period in light of his pain, decreased range of motion in the proximal interphalangeal joint, flare-ups, decreased dexterity and strength in the right hand.  

The evidence does not show entitlement to a rating in excess of 10 percent at any point during the appeal period, as the record does not reflect, and the parties to the JMPR do not assert, the presence of occasional incapacitating exacerbations.  See Harris and Fugere, supra.

The Board has considered other DCs applicable to the little and ring fingers under 38 C.F.R. § 4.71a, DCs 5216 through 5230.  In order to receive a rating in excess of 10 percent for a disability of the ring or little finger alone there must be amputation, which is not demonstrated. See 38 C.F.R. § 4.71a, DCs 5155-5156.  Additionally, a rating in excess of 10 percent is not warranted under DC 5219, as the evidence does not show unfavorable ankylosis of the ring and little fingers.  See 38 C.F.R. § 4.71a, DC 5219.

Therefore he is not entitled to a higher rating under any other potentially applicable diagnostic code.  38 C.F.R. § 4.71a, DCs 5003, 5216-5230.


ORDER

An initial 10 percent rating, but no higher, for right ring finger degenerative joint disease with osteochondroma, status post fracture and surgery and right little finger degenerative joint disease is granted for the entire appeal period.


REMAND

In an October 2015 rating decision, the RO granted service connection for a bilateral eye condition with a noncompensable evaluation effective September 1, 2009.  In December 2015, the RO received the Veteran's notice of disagreement with the noncompensable evaluation.  The claims file does not contain any Statement of the Case (SOC) for this issue, and therefore the claim must be remanded to provide the Veteran with that document and afford him an opportunity to perfect an appeal of this issue.  See Manlincon v. West, 12 Vet. App. 238, 240 (1999).

Accordingly, the case is REMANDED for the following action:

Issue a SOC that addresses entitlement to service connection for a bilateral eye condition.  The Veteran must be informed that, in order to perfect an appeal of these issues to the Board, he must file a timely and adequate substantive appeal following the issuance of the statement of the case.  If, and only if, he perfects his appeal of this claim should it be returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


